EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
This supplemental Notice of Allowance is being sent to clarify the reason for rejoinder of claim 7. It should be noted that only the species restriction is being withdrawn. The restriction between Groups I and II still stand and the claims from Group II are not being rejoined. 
Note:  All the Examiner’s Amendments as well as reasons for allowance from both the 2/12/21 and 3/17/21 NOA still apply.
Election/Restrictions
Claims 1-6, 8-17, 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 7, directed to a non-elected species or the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 7, directed to the invention(s) of claim 1 require all the limitations of an allowable product claim, and no claim has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement for Species as set forth in the Office action mailed on 5/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HAMZA A DARB/Examiner, Art Unit 3783                  

/Lauren P Farrar/Primary Examiner, Art Unit 3783